Case 9:19-cv-00085-DWM Document 80 Filed 07/22/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

MISSOULA DIVISION

KATHERINE GUINNANE, individually,
and as Personal Representative for the
Estate of EDWIN GUINNANE, and
GUINNANE RANCH LLC,

Plaintiffs,
vs.

NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS, EAN HOLDINGS, LLC,
ENTERPRISE RAC COMPANY OF
MONTANA/WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR, and
JOHN DOES 1-5,

Defendants.

 

EAN HOLDINGS, LLC, and
ENTERPRISE RAC COMPANY OF
MONTANA/ WYOMING, LLC, d/b/a
ENTERPRISE RENT-A-CAR,

Cross-Claimants,
vs.
NANCY DOBBINS, as Personal
Representative for the Estate of ROBERT
DOBBINS,

Cross-Defendant.

 

 

CV 19-85-M-DWM

ORDER
Case 9:19-cv-00085-DWM Document 80 Filed 07/22/20 Page 2 of 2

Plaintiffs having moved unopposed to file an unredacted version of Doc. 63-
3 under seal pursuant to the parties’ Stipulated Protective Order,
IT IS ORDERED that the motion (Doc. 64) is GRANTED. The document

lodged at Doc. 65 shall remain under seal and is considered filed in the case.

DATED this ns, of July, 20 ,
{
| UW 30+ 0.

Dorfald W. Moll y, District Judge
United States Digtrict Court
